          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                     ROME DIVISION


 United States of America,

                                     Case No. 4:17-cr-00038
 v.
                                     Michael L. Brown
 Michael Anthony Barr (1),           United States District Judge

                       Defendant.

 ________________________________/

                               ORDER

      The government charges Defendant Michael Anthony Barr with

possessing firearms despite his status as a felon. Defendant, proceeding

pro se, challenges the Superseding Indictment in five motions. (Dkts.

149, 150, 153, 163, 164.) The Magistrate Judge recommends denying

each. (Dkts. 159, 161, 166, 168, 170.) Upon review, this Court agrees.

I.    Standard

      After reviewing the magistrate judge’s findings, a district judge

may accept, reject, or modify a magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1); FED. R. CRIM. P. 59; Williams v.

Wainwright, 681 F.2d 732, 732 (11th Cir. 1982) (per curiam). If a party
objects, the district judge reviews the specific findings objected to de novo.

See 28 U.S.C. § 636(b)(1). If a party does not object, the district judge

reviews the magistrate judge’s findings for plain error. See United States

v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

II.   Defendant’s Motions

      A.     Motion to Dismiss Count 4 (Dkt. 157)

      Defendant moves to dismiss Count 4 of the Superseding Indictment

(“the Indictment”), which charges him with possessing an unregistered

firearm silencer, for several reasons. (Dkt. 157.) The Magistrate Judge

recommends denying this motion, and Defendant objects to that

recommendation. (Dkts. 159, 174.) The Court reviews the Magistrate

Judge’s recommendations de novo. See 28 U.S.C. § 636(b)(1).

      Defendant argues Count 4 should be dismissed for several reasons.

First, he claims it should be dismissed because Congress can change the

law. But, as the Magistrate Judge found, “whether those statutes may

be amended in the future is irrelevant to [Defendant’s] current

prosecution.” (Dkt. 159 at 2.) This argument is frivolous.

      Second, Defendant argues the statutes at issue are void for

vagueness.     In relevant part, these statutes prohibit possessing an



                                      2
unregistered firearm, which is defined to include any silencer. See 18

U.S.C. § 5861(d) (“It shall be unlawful for any person . . . to receive or

possess a firearm which is not registered to him in the National Firearms

Registration and Transfer Record.”); 18 U.S.C § 5845(a)(7) (“[T]he term

‘firearm’ means . . . any silencer (as defined in section 921 of title 18,

United States Code).”); 18 U.S.C § 5871 (outlining the penalty for

violations of those charges).

     A criminal statute is vague if it “fails to provide a person of ordinary

intelligence fair warning or authorizes arbitrary and discriminatory

enforcement.” United States v. Lebowitz, 676 F.3d 1000, 1012 (11th Cir.

2012).   Statutes have a strong presumption of validity.            See id.

Vagueness challenges fail when a defendant’s actions clearly fall within

the statute’s intended reach. See United States v. McGarity, 669 F.3d

1218, 1234 (11th Cir. 2012). Such is the case here; Defendant’s alleged

actions clearly fell within the statutes’ reach.     A person of ordinary

intelligence would know the meaning of silencer and understand the

requirement of registering a firearm. See United States v. Bennett, 165

F.3d 36 (9th Cir. 1998) (unpublished opinion) (“Given the fact that

[26 U.S.C.] § 5845 is unambiguous that a silencer is a ‘firearm’ that must



                                     3
be registered pursuant to [ ] § 5861, construing ‘crime of violence’ to

include possession of an unregistered silencer does not render § 924(c)

void for vagueness.”).

     Third, Defendant argues his device should not be considered a

silencer because it does not — in fact — quiet guns. This is a factual

argument proper for a jury to consider, not the Court in reviewing a

motion to dismiss.

     Last, Defendant argues that § 5861(d) was intended to prevent the

unregistered transfer or firearms. Since he allegedly made his silencer

himself, he claims the law really does not apply to his conduct or was not

intended to apply to it. Defendant is incorrect — the law prohibits the

possession, and does not require a transfer. See § 5861(d) (“It shall be

unlawful for any person . . . to receive or possess a firearm which is not

registered to him in the National Firearms Registration and Transfer

Record.” (emphasis added)).

     The Court overrules Defendant’s objections, adopts the Magistrate

Judge’s recommendation, and denies this motion.




                                    4
     B.       Motion to Dismiss Counts 2, 3, 4 (Dkt. 150)

     Defendant moves to dismiss Counts 2, 3, and 4, which charge

Defendant with possessing firearms and a silencer after having been

convicted of a felony. (Dkt. 150.) The Magistrate Judge recommends

denying this motion, and Defendant objects to that recommendation.

(Dkts. 161,    175.)    The   Court   reviews   the   Magistrate   Judge’s

recommendation de novo. See 28 U.S.C. § 636(b)(1).

     Defendant makes several arguments in support of his motion to

dismiss these counts. First, he claims the prosecutor was vindictive

because the Superseding Indictment has two firearm possession counts,

while the original indictment had one firearm possession count.

Defendant has made this argument before. (See Dkt. 125.) As the Court

previously stated,

     [B]ecause the criminal charges in dispute were added prior to
     trial, Defendant bears the burden of proving “actual
     vindictiveness.” United States v. South, 295 F. App’x 959, 967
     (11th Cir. 2008) (per curiam). To demonstrate “actual
     vindictiveness,” Defendant must show (1) that the prosecutor
     was “actually motivated by a desire to punish [him] for the
     exercise of his rights,” and (2) that the charges against him
     were a result of that animus. United States v. Barner, 441
     F.3d 1310, 1322 (11th Cir. 2006) (quoting United States v.
     Wilson, 262 F.3d 305, 314 (4th Cir. 2001)).




                                      5
     This burden is exceptionally difficult for a criminal defendant
     to carry because, “[a]s a general rule, as long as the prosecutor
     has probable cause to believe the accused has committed a
     crime, the courts have no authority to interfere with a
     prosecutor’s decision to prosecute.” United States v. Barner,
     441 F.3d 1310, 1315 (11th Cir. 2006) (internal quotation
     marks and citation omitted).

(Dkt. 146 at 7–8.) For the same reasons the Court stated previously,

Defendant has not shown actual vindictiveness: the record does not show

the prosecutor brought the Superseding Indictment as a punishment for

Defendant’s refusal to accept a plea deal and Defendant has not shown

any evidence of unlawful animus. (See Dkt. 146 at 8–10.)

     Defendant next argues the Indictment is multiplicitous.             The

Indictment has two felon-in-possession charges, Counts 2 and 3.

Defendant argues these charges are multiplicitous because “the

simultaneous    undifferentiated    possession    of   multiple   firearms

constitutes only one offense under 18 U.S.C. App. § 1202(a).” United

States v. Bonavia, 927 F.2d 565, 568 (11th Cir. 1991).1 But the court in

Bonavia also found the government could charge weapons seized together




1 When Congress repealed § 1202(a), it amended § 922(g) to include the
§ 1202(a) offense. Bonavia, 927 F.2d at 567 n.1.



                                    6
in distinct counts if the weapons had been possessed separately, “that is,

at [a] different location.” Id. at 569. The government bears the burden

at trial of showing the weapons seized were not simultaneously

possessed, but the indictment is not multiplicitous.

     Last, Defendant argues the Indictment is insufficient. Sufficient

indictments “contain[ ] the elements of the offense intended to be charged

and sufficiently apprise[ ] the defendant of what he must be prepared to

meet.”    Russell v. United States, 369 U.S. 749, 763 (1962) (internal

citations and quotation marks omitted). As the Magistrate Judge found,

the Indictment lists the elements of each charged offense and sufficiently

alleges facts and circumstances to apprise Defendant of the charges

against him. (Dkt. 161 at 3.)

     The Court overrules Defendant’s objections, adopts the Magistrate

Judge’s recommendation, and denies this motion.

     C.     Motion to Dismiss Count 1 (Dkt. 163)

     Count 1 charges Defendant with conspiring to possess a firearm.

Defendant alleges this count shifts the burden to Defendant and he thus

moves to dismiss it. The Magistrate Judge recommends denying this

motion.    (Dkt. 166.)   Defendant does not object to the Magistrate’s



                                    7
recommendation, so the Court reviews it for plain error. See Slay, 714

F.2d at 1095.

     Count 1 does not shift the burden to Defendant. The government

must prove each element of the charged offense beyond a reasonable

doubt. See United States v. Hogue, 812 F.2d 1568, 1578 (11th Cir. 1987).

That remains true here. The Court thus adopts the Magistrate Judge’s

recommendation and denies this motion.

     D.    Motion to Dismiss for Prosecutorial Misconduct and
           Violations of the Grand Jury Clause of the Fifth
           Amendment (Dkt. 149)

     Defendant moves to dismiss the Indictment because, he alleges, the

presence of government attorneys in grand jury proceedings violates the

Fifth Amendment of the Constitution. (Dkt. 149.) The Magistrate Judge

recommends denying Defendant’s motion. (Dkt. 168.) Defendant did not

object to this recommendation, so the Court reviews it for plain error. See

Slay, 714 F.2d at 1095.

     Rule 6(a) of the Federal Rules of Criminal Procedure permits

government lawyers in grand jury proceedings, albeit not while the grand




                                    8
jury is deliberating.2 Defendant argues Congress did not have authority

to pass the Federal Rules of Criminal Procedure. Defendant is wrong.

The court in United States v. McClain explained

     The Fifth Amendment does not state whether or not
     prosecutors may be present in the grand jury room. The
     Supreme Court has held that Congress has “undoubted power
     to regulate the practice and procedure of federal courts” which
     it may exercise consistently with “the statutes or Constitution
     of the United States.” Sibbach v. Wilson & Co., 312 U.S. 1 9–
     10 (1941). Pursuant to this power, Congress passed the Rules
     Enabling Act of 1934 which gave the Supreme Court the
     power to prescribe general rules of court procedure. United
     States v. Navarro-Vargas, 408 F.3d 1184, 1189 (9th Cir. 2005).
     The Supreme Court, in turn, established the Federal Rules of
     Criminal Procedure which, in part, govern grand jury
     procedure. Id. at n.6. Rule 6(d)(1) provides that the attorneys
     for the government may be present when the grand jury is in
     session.

559 F. Supp. 2d 983, 991–92 (D. Minn. 2008).             Rule 6(d)(1) is

constitutional and government lawyers can be present in a grand jury

proceeding. The Court adopts the Magistrate Judge’s recommendation

and denies this motion.




2Defendant does not allege the government attorneys were present
during the grand jury deliberations.

                                   9
     E.    Motion to Dismiss for Failure to Comply with Rule
           6(b)(1) and (2) of FRCP (Dkt. 153)

     Defendant moves to dismiss the Indictment because of his inability

to challenge the legal qualifications of the grand jurors. (Dkt. 153.) The

Magistrate Judge recommends denying this motion, and Defendant

objects to that recommendation. (Dkts. 170, 176.) The Court reviews the

Magistrate Judge’s recommendations de novo. See 28 U.S.C. § 636(b)(1).

     Defendant seeks to challenge the legal qualifications of the grand

jurors that voted to indict him, and he requests those grand jurors’

identities. He alleges one of the jurors may have been convicted of a

felony, which would render that juror unqualified. He offers no basis for

his assertion but merely seems to think it is possible. He argues that

since he does not know the grand jurors’ names, he has no way to

challenge their legal qualifications.

     The disclosure of grand jury materials is permitted only in certain

circumstances. See United States v. Price, 582 F. App’x 846 (11th Cir.

2014) (per curium).    “One such circumstance is ‘at the request of a

defendant who shows that a ground may exist to dismiss the indictment

because of a matter that occurred before the grand jury.’ ” Id. at 849

(quoting FED. R. CRIM. P. 6(e)). To obtain the disclosure, the defendant


                                    10
must make three showings: first, the defendant must need the material

to avoid injustice in another judicial proceeding; second, the defendant’s

need for disclosure is greater than the need for continued secrecy; and

finally, defendant’s request covers only needed material. Douglas Oil Co.

of Cal. v. Petrol Stops Nw., 441 U.S. 211, 222 (1979).

     “To satisfy the second requirement, the defendant must show a

compelling and particularized need for disclosure.”      United States v.

Aisenberg, 358 F.3d 1327, 1348 (11th Cir. 2004) (citation omitted). Grand

juror information is kept confidential to protect grand jurors “from the

intimidation or retaliation of indicted defendants.”     United States v.

Smith, No. 02-20380, 2004 WL 784521, at *4 (W.D. Tenn. Jan. 26, 2004)

(citation omitted).     Conclusory statements do not establish a

particularized need. See id.

     Defendant has not established a compelling need for disclosure. He

seeks the grand jurors’ names on the theory that a grand juror potentially

committed a felony. This theory is speculative and does not outweigh the

interest in keeping grand jurors’ names confidential. See Smith, 2004

WL 784521, at *4 (“Defendant has made no showing that any of the grand

jurors might not have been legally qualified and has therefore not



                                    11
demonstrated a particularized need that would warrant disclosure of the

grand jury ballot or concurrence form.”).

     The Court adopts the Magistrate Judge’s recommendation and

denies Defendant’s motion.

III. Conclusion

     The Court OVERRULES Defendant’s objections (Dkts. 174, 175,

176), ADOPTS the Magistrate Judge’s Reports and Recommendations

(Dkts. 159, 161, 166, 168, 170), and DENIES Defendant’s motions (Dkts.

157, 150, 163, 149, 153).

     SO ORDERED this 18th day of July, 2019.




                                   12
